Citation Nr: 0837989	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159 (as amended) and 3.326(a) (2008).  

In this case, the veteran claims to have witnessed certain 
stressful events during active duty that caused his 
currently-diagnosed PTSD.  Specifically, he has identified 
the following: (1) witnessing a 1st Calvary Division, 7th 
Regiment helicopter, upon returning to the outpost, loose its 
tail rotator and crash, resulting in four soldiers burning to 
death right before his eyes, sometime between July 1967 and 
August 1967; (2)  his unnamed married soldier friend, a 
member of the 1st Calvary Division., from New York, being 
killed by a helicopter blade, sometime between July 1967 and 
August 1967; and (3) while in the hospital for a foot injury, 
a man in the hospital bed next to him came in with his head 
crushed from getting stuck between machine guns, although the 
veteran did not see the person he heard a commotion, sometime 
between July 1967 and August 1967. 

His duty in the Republic of Vietnam is confirmed by service 
records, which indicate that he obtained a Vietnam Service 
Medal and Vietnam Campaign Medal. Additionally, his personnel 
records indicate foreign service in Vietnam.   

After a review of the claims file, the Board finds that 
additional effort is necessary to attempt to verify the in-
service stressors detailed above.  

The veteran's representative indicated at the beginning of 
the January 2008 BVA hearing, that the veteran was assigned 
to the 450th Transportation Co., 24th Bn, First Logistical 
Command, located in Cam Ranh Bay.  Personnel records indicate 
that he was assigned to the 458th Transportation Co. as 
opposed to the 450th Transportation Co., this was further 
confirmed in a July 2006 statement in support of his claim). 
The veteran testified however, that during his tour, although 
his Company remained in Cam Ranh Bay, one platoon, to which 
he was assigned, was temporarily transferred to Phan Thiet to 
the 1st Calvary Division, 7th Regiment.  

The veteran indicated that he was with the 1st Calvary from 
March to September 1967.  He stated that he was at an outpost 
called "Betty" and his military occupational specialty 
(MOS) was an amphibian truck driver, and his job was get fuel 
from barges, and bring it back for the helicopters.   As 
such, although his personnel and service medical records have 
been obtained, an attempt to research or obtain the unit 
histories of the 1st Cavalry Division, 7th Regiment for the 
months of July 1967 and August 1967 should be made.  

To that end, the RO should attempt to verify the veteran's 
alleged stressors through all available sources, such as 
research of unit histories and contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimants own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the veteran's 
personal exposure).  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressors has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim. Further, in the event that one or 
more of the veteran's claimed stressors are verified, he 
should then be provided with another VA psychiatric 
examination to determine whether his PTSD diagnosis is linked 
to the verified stressor or stressors.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the East Orange OPC for the period 
from April 2005 to the present.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802 (previously known as U.S. 
Center for Unit Records Research (CURR)), 
and request that JSRRC research the unit 
history of the 1st Calvary Division, 7th 
Regiment for the period of July to August 
1967, to determine if any of the above 
listed stressors occurred during this 
time frame.  

3.  In the event that one or more of the 
stressors are verified, the RO/AMC should 
note that for the record and schedule the 
veteran for a VA psychiatric examination 
in order to ascertain whether his PTSD is 
related to the verified stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service. The claims 
folder must be made available to the 
examiner for review and that it was 
available should be noted in the opinion 
that is provided.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the statement of the 
case. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

